 


115 HR 3147 IH: AMBER Alert in Indian Country Act of 2017
U.S. House of Representatives
2017-06-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
115th CONGRESS1st Session 
H. R. 3147 
IN THE HOUSE OF REPRESENTATIVES 
 
June 29, 2017 
Mrs. Noem introduced the following bill; which was referred to the Committee on the Judiciary 
 
A BILL 
To amend the PROTECT Act to make Indian tribes eligible for AMBER Alert grants. 
 
 
1.Short titleThis Act may be cited as the AMBER Alert in Indian Country Act of 2017. 2.AMBER Alert grants for Indian tribesSection 304 of the PROTECT Act (42 U.S.C. 5791c) is amended— 
(1)in subsection (a), by inserting and Indian tribes after States; (2)in subsection (b)— 
(A)in paragraph (3), by striking and at the end; (B)by redesignating paragraph (4) as paragraph (5); and 
(C)by inserting after paragraph (3) the following:  (4)the integration of State or regional AMBER Alert communication plans with an Indian tribe; and;  
(3)in subsection (c)— (A)by striking The Federal and inserting the following: 
 
(1)In generalExcept as provided in paragraph (2), the Federal; and (B)by adding at the end the following: 
 
(2)Waiver of Federal shareIf the Attorney General determines that an Indian tribe does not have sufficient funds available to comply with the Federal share requirement under paragraph (1) for the cost of activities funded by a grant for the purpose described in subsection (b)(4), the Attorney General may increase the Federal share of the costs for such activities to the extent the Attorney General determines necessary.;  (4)in subsection (e), by striking for grants under and inserting and standards to improve accountability and transparency for grants awarded under; 
(5)by redesignating subsection (f) as subsection (g); (6)by inserting after subsection (e) the following: 
 
(f)Definition of Indian tribeIn this section, the term Indian tribe means a federally recognized Indian tribe or a Native village, Regional Corporation, or Village Corporation (as those terms are defined in section 3 of the Alaska Native Claims Settlement Act (43 U.S.C. 1602)).; and (7)in subsection (g)(1), as so redesignated— 
(A)by striking 2004 each place it appears and inserting 2018; and (B)by striking subsection (b)(3) and inserting paragraphs (3) and (4) of subsection (b). 
3.Report to CongressNot later than 1 year after the date of enactment of this Act, the Attorney General shall submit a report evaluating the readiness, education, and training needs, technological challenges, and specific obstacles encountered by Indian tribes in the integration of State or regional AMBER Alert communication plans to— (1)the Committee on Indian Affairs of the Senate; 
(2)the Committee on the Judiciary of the Senate; (3)the Committee on Natural Resources of the House of Representatives; and 
(4)the Committee on the Judiciary of the House of Representatives.  